In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00203-CR
        ______________________________


       JOHN EDWARD BEEZLEY, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




      On Appeal from the County Court at Law
             Hopkins County, Texas
           Trial Court No. CR0826254




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       John Edward Beezley appeals from his verdict for resisting arrest. His sentence was

imposed June 21, 2011. Beezley filed a timely motion for new trial.

       Therefore, Beezley’s notice of appeal had to be filed within ninety days of the date

sentence was imposed. TEX. R. APP. P. 26.2(a)(2). The last day for filing the notice of appeal

was September 19, 2011. The notice of appeal was not filed until September 22. The certificate

of service on the notice of appeal reads, “I hereby certify that a true and correct copy of the

foregoing Defendant’s Notice of Appeal was hand delivered to the office of Ms. Dustanna Rabe,

County Attorney for Hopkins County, Texas, the Attorney of Record for the State of Texas.”

This certificate gives this Court no date on which the notice of appeal was mailed or delivered to

the county clerk’s office.

       The Texas Court of Criminal Appeals interprets TEX. R. APP. P. 26.3 strictly to require an

appellant in a criminal case to file his or her notice of appeal and a motion for extension within the

fifteen-day period for filing a late notice of appeal. See Olivo v. State, 918 S.W.2d 519 (Tex.

Crim. App. 1996) (citing Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993)). The Texas

Court of Criminal Appeals has expressly held that without a timely-filed notice of appeal or

motion for extension of time, we cannot exercise jurisdiction over an appeal. See id. at 522; see

also Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex. Crim. App. 1998).




                                                  2
       On October 19, 2011, we notified counsel by letter of this defect in jurisdiction and

requested that he inform us how we had jurisdiction over this appeal and notified him that if we did

not receive a response within ten days, we would dismiss this appeal for want of jurisdiction.

       It is now December 6, 2011, and we have received no response from counsel.

       We dismiss this appeal for want of jurisdiction.



                                                     Jack Carter
                                                     Justice

Date Submitted:        December 6, 2011
Date Decided:          December 7, 2011

Do Not Publish




                                                 3